[Cite as Watts v. Watts, 2014-Ohio-665.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
FREDA M. WATTS                                :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. John W. Wise, J.
                         Plaintiff-Appellee   :       Hon. Craig R. Baldwin, J.
                                              :
-vs-                                          :
                                              :       Case No. 2013 AP 08 0033
LARRY D. WATTS                                :
                                              :
                     Defendant-Appellant      :       OPINION




CHARACTER OF PROCEEDING:                          Civil appeal from the Tuscarawas County
                                                  Court of Common Pleas, Domestic
                                                  Relations Division, Case No. 2012 TM 02
                                                  0052

JUDGMENT:                                         Affirmed

DATE OF JUDGMENT ENTRY:                           February 21, 2014

APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

ERICK BAUER                                       TRAVIS COLLINS
204 W. High Avenue                                P.O. Box 271
New Philadelphia, OH 44663                        Cadiz, OH 43907
[Cite as Watts v. Watts, 2014-Ohio-665.]


Gwin, P.J.

        {¶1}     Appellant appeals the July 10, 2013 judgment entry of the Tuscarawas

County Court of Common Pleas, Domestic Relations Division, overruling his objections

to the magistrate’s decision, granting a divorce, and adopting the magistrate’s decision

as the final orders of the trial court.

                                           Facts & Procedural History

        {¶2}     Plaintiff-appellee Freda M. Watts filed a complaint for divorce on February

6, 2012, alleging gross neglect of duty and extreme cruelty. After Defendant-appellant

Larry D. Watts filed an answer and the parties attempted to settle the case at mediation,

a hearing was conducted by a magistrate on March 7, 2013.

        {¶3}     At the March 7, 2013 hearing, the parties informed the magistrate they

had reached a settlement agreement in the case. The magistrate and counsel for each

party extensively detailed the agreement of the parties. The magistrate stated, “as I

understand it, the parties are agreeing that the grounds will be living separate and apart

for more than one year.”             Appellant confirmed this was his understanding of the

agreement and that he was entering the agreement of his own free will. Subsequently,

the magistrate inquired again of both appellee and appellant.             Both appellee and

appellant confirmed what they heard read into the record was the full agreement, they

had all questions answered to their satisfaction, they were satisfied with the terms of the

agreement, and each was entering into the agreement of their own free will. Both

appellee and appellant confirmed they had been living separate and apart without

cohabitation for at least one year as of the date of the hearing. At the hearing, appellant

and appellee waived their right to object to the magistrate’s decision.
Tuscarawas County, Case No. 2013 AP 08 0033                                               3


       {¶4}   On March 27, 2013, appellant filed pro se objections to the magistrate’s

decision and stated that because no evidence, testimony, or facts were given at the

March 7, 2013 hearing, the magistrate’s decision should be vacated. Appellant filed an

additional pro se letter with the trial judge on April 2, 2013, again expressing his concern

about the lack of evidence as to the grounds for the divorce. The trial court held an oral

hearing on April 8, 2013. The trial court indicated a judgment entry had not yet been

completed by the magistrate, so any objections to the magistrate’s decision were

premature.

       {¶5}   The magistrate entered her decision on May 21, 2013. The judgment

entry indicated that “after several hours of negotiations, the parties reached a full and

final settlement of all matters concerning their divorce.” The magistrate detailed the full

agreement made by the parties, including the parties’ agreement the divorce would be

granted on the grounds of living separately and apart for one year without cohabitation.

The agreed judgment entry was approved and adopted by the magistrate in the

judgment entry.

       {¶6}   Appellant filed his objections to the magistrate’s decision on June 3, 2013.

Appellant argued the magistrate told the parties a divorce would be granted by the end

of the day unless appellee “was chained to her bed” and the magistrate told each party

she would only allow them 3.5 hours to present their case at trial.          In appellant’s

objections, he states that he “participated in negotiation of all issues in this matter,

including the grounds for divorce, but [appellant] believes he should have been given

the opportunity to present evidence on the grounds for the divorce.”              Appellant

requested that he be allowed to present his evidence on the grounds for divorce. The
Tuscarawas County, Case No. 2013 AP 08 0033                                             4


trial court held an oral hearing on appellant’s objections on June 24, 2013 and let each

appellant and appellee testify.      Appellant testified he maintained a cohabitable

residence since appellee left the home and requested the trial court dismiss the divorce

action. On June 26, 2013, the trial court took appellant’s objections under advisement

to allow the trial court to review a written response by the magistrate and to review the

audio recording of the March 7, 2013 hearing.

      {¶7}   The magistrate filed a written response on July 5, 2013. The magistrate

confirmed she declined to continue the trial in March of 2013.           The magistrate

specifically denied forcing the parties into making any agreements, but did point out the

reality that there was not unlimited time available for trial and counsel should use their

time wisely. Further, since both parties admitted to living separate and apart for more

than one year, there would need to be significant evidence of involuntariness and she

would likely grant the divorce on those grounds and, as such, she suggested the parties

continue to negotiate a settlement on all of the issues. The magistrate also stated trial

counsel for appellant indicated if appellee told appellant it was her free will to live

separately, appellant would be satisfied with the grounds for divorce. The magistrate

recalled appellee told appellant on the day of the trial it was her own decision to live

separately. The magistrate stated she detailed the settlement agreement on the record,

appellant asked relevant questions, clarified information, appeared to have a clear

understanding of the agreement, and did not raise the issue of grounds for the divorce

during the March 2013 hearing.

      {¶8}   The trial court issued a judgment entry on July 10, 2013. The trial court

overruled appellant’s objections to the magistrate’s decision and adopted the findings of
Tuscarawas County, Case No. 2013 AP 08 0033                                             5


fact, conclusions of law, and agreement of the parties in the magistrate’s May 21, 2013

decision. The trial court found the marriage was terminated upon the grounds that the

parties were living separate and apart for one year. Further, that both appellant and

appellee fully, completely, knowingly, intelligently, and voluntarily entered into the

settlement agreement as evidenced by the May 21, 2013 magistrate’s decision.

       {¶9}    Appellant appeals the July 10, 2013 judgment entry of the Tuscarawas

County Court of Common Pleas, Domestic Relations Division, and assigns the following

as error:

       {¶10} “I. THE TRIAL COURT ERRED IN FINDING THAT THE APPELLANT

VOLUNTARILY ENTERED INTO A SEPARATION AGREEMENT WHERE THE

MAGISTRATE ANNOUNCED TO APPELLANT PRIOR TO THE FINAL EVIDENTIARY

HEARING THAT SHE WOULD GRANT A DIVORCE BY THE END OF THE DAY

UNLESS APPELLANT ESTABLISHED THAT HIS WIFE HAD BEEN CHAINED TO A

BED FOR THE LAST YEAR.”

                                               I.

       {¶11} Appellant contends the trial court erred in overruling his objections to the

magistrate’s decision because the actions and announcements of the magistrate

displayed a disregard for the rule of law and created a state of duress in the mind of

appellant.    In support of his argument, appellant asserts the magistrate, while the

parties were off the record, told the parties a divorce would be granted by the end of the

day unless the evidence demonstrated appellee was chained to her bed and that the

magistrate improperly limited appellant’s time for trial.   In support of his argument,

appellant cites the Iowa case of Hitchcock v. Hitchcock, 265 N.W.2d 599 (Iowa 1978) in
Tuscarawas County, Case No. 2013 AP 08 0033                                             6


which the court recognized the trial court judge could be the cause of duress that forced

a party into a settlement agreement. We disagree with appellant.

      {¶12} In this case, appellant entered into the settlement agreement in the

magistrate’s presence. “Where the parties enter into a settlement agreement in the

presence of the court, such an agreement constitutes a binding contract.” Jackson v.

Jackson, 5th Dist. Richland No. 12CA28, 2013-Ohio-3521, quoting Tyron v. Tyron, 11th

Dist. Trumbull No. 2007-T-0030, 2007-Ohio-6928. “The enforceability of an in-court

settlement agreement depends on whether the parties have manifested an intention to

be bound by its terms and whether these intentions are sufficiently definite to

specifically enforced.” Id. Absent fraud, duress, overreaching, or undue influence, a

settlement agreement entered into by parties in a divorce is enforceable, if the parties

intended to contract on its essential terms and intended to be bound by its terms.

Walther v. Walther, 102 Ohio App. 3d 378, 657 N.E.2d 332 (1st Dist. 1995).

      {¶13} The Supreme Court of Ohio has held that, “[t]o avoid a contract on the

basis of duress, a party must prove coercion by the other party to the contract. It is not

enough to show that one party assented merely because of difficult circumstances that

are not the fault of the other party.” Blodgett v. Blodgett, 49 Ohio St. 3d 243, 551 N.E.2d
1249, syllabus (1990). Three elements are common to situations were duress has been

found to exist: (1) one side involuntarily accepted the terms of another; (2)

circumstances permitted no other alternative; and (3) said circumstances were the

result of the coercive acts of the opposite party. Id. at 246. Dissatisfaction with or

general remorse about consenting to a settlement agreement does not constitute

duress. Murray v. Murray, 6th Dist. Lucas No. L-09-1305, 2011-Ohio-1546.
Tuscarawas County, Case No. 2013 AP 08 0033                                            7


      {¶14} We first note there is a question of whether someone other than the other

party to the contract can assert duress sufficient to avoid a settlement agreement.

Maury v. Maury, 7th Dist. Carroll No. 06CA837, 2008-Ohio-3326. However, even if

Ohio recognized this theory of third-party duress, appellant would not prevail.      Our

review reveals nothing in the record indicating appellant was coerced or pressured into

consenting to the settlement agreement.           Appellant explicitly and repeatedly

represented to the court that he agreed to the settlement and he repeatedly assented to

the terms of the settlement on the record and thus did not involuntarily accept the terms

of the settlement agreement as required for duress. Twice during the March 7, 2013

hearing, appellant confirmed he was entering the agreement of his own free will. Also

at the March 7, 2013 hearing, appellant confirmed the agreement as discussed and

read into the record was the full agreement of the parties, all his questions were

answered, and he was satisfied with the terms of the agreement. Further, that he

understood as part of the agreement the grounds for divorce would be that the parties

lived separate and apart for longer than one year. Both appellant and appellee testified

they had been living separate and apart for at least one year as of the date of the March

2013 hearing.    In his objections to the magistrate’s decision, appellant admits he

participated in the negotiations of all issues in the settlement agreement.       In her

response to the trial court, the magistrate indicated appellant asked relevant questions

during the March 2013 hearing and appeared to have a clear understanding of the

settlement agreement. The transcript reflects that both parties were examined under

oath, acknowledged they had resolved all of the issues in the case, and that they

understood and agreed to the settlement agreement of their own free will.
Tuscarawas County, Case No. 2013 AP 08 0033                                             8


       {¶15} There is no evidence appellant was prevented from demanding a trial if he

was not in agreement with the parties’ resolution of the issues and thus he had an

alternative to the settlement agreement. In his objections to the magistrate’s decision,

appellant admits he participated in the settlement but wanted to present evidence on the

grounds for the divorce. While the magistrate states she did inform counsel and the

parties they would have a limited amount of hours to present their case, there is no

indication that the evidence appellant sought to present would exceed this allotted time,

especially since it related to only one aspect of the settlement agreement.

       {¶16} We further do not agree with appellant’s contention that he was subjected

to duress by the magistrate when she merely informed appellant that she would likely

grant the divorce on the grounds of living separate and apart for one year since both

parties admitted to living separate and apart for over one year.        As noted above,

appellant had the opportunity to present evidence on this issue if he so chose.

       {¶17} Finally, though appellant contends the magistrate told him she would grant

the divorce by the end of the day unless he could show appellee was chained to the bed

for the last year, such a statement does not appear in the record in this case.

Accordingly, we presume the validity of the lower court’s proceedings.            Knapp v.

Edwards Laboratories, 61 Ohio St. 2d 197, 400 N.E.2d 384 (1980).

       {¶18} We find there is no evidence appellant was under any coercion which

would constitute the kind of duress necessary to invalidate the consent agreement.

There was a meeting of the minds regarding the terms of the agreement to which both

parties agreed in open court. That agreement is binding on the parties and the trial

court did not err in adopting it as its judgment in this case.
Tuscarawas County, Case No. 2013 AP 08 0033                                        9


      {¶19} Based on the foregoing, appellant’s assignment of error is overruled. The

July 10, 2013 judgment entry of the Tuscarawas County Court of Common Pleas,

Domestic Relations Division, is affirmed.

By Gwin, P.J.,

Wise, J., and

Baldwin, J., concur